Dismissed and Memorandum Opinion filed November 1, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00851-CR
                                 NO. 14-12-00852-CR
                                 NO. 14-12-00853-CR

                   CHRISTOPHER MARIO TURTUR, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 182nd District Court
                               Harris County, Texas
                Trial Court Cause Nos. 1335396, 1335456, & 1350337


                  MEMORANDUM                        OPINION


      Appellant entered guilty pleas to three counts of theft. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant to
confinement for eighteen months in the State Jail Division of the Texas Department of
Criminal Justice. Appellant filed pro se notices of appeal. We dismiss the appeals.
       The trial court entered certifications of the defendant’s right to appeal in which the
court certified that these are plea bargain cases, and the defendant has no right of appeal.
See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included in the records
on appeal.    See Tex. R. App. P. 25.2(d).         The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeals.


                                      PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                              2